                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Jacob Scarberry,                             )
                                             )
               Plaintiff,                    )     ORDER OF RECUSAL
                                             )
       vs.                                   )
                                             )
Justin Lenoir, Brian Clouston, David         )
Lawrence, and Frank Landeis,                 )     Case No.: 1:18-cv-199
                                             )
               Defendants.                   )


       Pursuant to 28 U.S.C. § 455(a), the undersigned recuses himself from hearing or

determining any further proceeding in this case.

       IT IS SO ORDERED.

       Dated this 21st day of May, 2019.

                                                   /s/ Clare R. Hochhalter
                                                   Clare R. Hochhalter, Magistrate Judge
                                                   United States District Court
